EX-10.56 3 d14426_ex10-56.htm

10.56

January 6, 2003

Stuart Moldaw
80 Coghlan Lane
Atherton, CA 94027

Dear Stuart:

     I would like to confirm your position with The Gymboree Corporation, as
Chairman Emeritus. You will receive an annual salary of $30,000.00, which will
be paid bi-weekly in accordance with the Company’s normal payroll procedures.
This salary is the sum total of your annual compensation and includes
compensation for participation in The Gymboree Corporation Board of Directors
meetings. You will continue to be entitled to the benefit selections as you have
previously selected. In addition, The Gymboree Corporation will continue to pay
your office rental expense as well as the salary for your assistant.

     To indicate your acceptance of the Company’s offer, please sign and date
this letter in the space provided below. A duplicate original is enclosed for
your records. This letter, along with any agreements relating to proprietary
rights between you and the Company, set forth the terms of your employment with
the Company and supersede any prior representations or agreements, whether
written or oral. This letter, including, but not limited to, its at-will
employment provision, may not be modified or amended except by a written
agreement signed by the Chief Executive Officer and you.

Sincerely,

/s/ Lisa Harper                                          
Lisa Harper
Chairman and Chief Executive Officer

Agreed to and accepted:

Signature: /s/ Stuart G. Moldaw

Printed Name: Stuart G. Moldaw

Date: 1/07/03

   Enclosures
          Duplicate Original Letter